NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-56254

                Plaintiff-Appellee,             D.C. No. 8:93-cr-00130-JVS

 v.
                                                MEMORANDUM*
RAFAEL BUSTAMANTE, a.k.a.
Ralph Bustamante,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Former federal prisoner Rafael Bustamante appeals from the district court’s

order denying his petition for a writ of error coram nobis. We have jurisdiction

under 28 U.S.C. § 1291. We review the denial of a coram nobis petition de novo,

see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bustamante contends that he is entitled to coram nobis relief because

counsel was ineffective for failing to secure a sentence that would have made him

eligible for relief from deportation under former Immigration Nationality Act

§ 212(c). The record does not support Bustamante’s claim that counsel could have

negotiated a disposition that would have qualified him for § 212 relief.

      Bustamante also argues, for the first time on appeal, that his attorney

affirmatively misled him regarding the immigration consequences of pleading

guilty. Even if this claim is properly before this court, see Beets v. County of Los

Angeles, 669 F.3d 1038, 1043 (9th Cir. 2012), the record shows that Bustamante

was advised, and understood, that the conviction could subject him to deportation.

Contrary to Bustamante’s contention, the record is sufficiently developed to make

this determination, and his alternative request that this court remand for further

proceedings is, accordingly, denied.

      Because Bustamante has not shown that his counsel’s performance was

neither deficient nor prejudicial, he has not established an error “of the most

fundamental character” entitling him to a writ of error coram nobis. See Riedl, 496
F.3d at 1005-06.

      AFFIRMED.

                                          2                                       16-56254